DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations;
Regarding independent claim 1, a developing roller rotatable about a developing-roller axis extending in a first direction and contactable with a photosensitive drum, the developing roller having a peripheral surface a portion of which is exposed to an outside of the casing in a second direction, another portion of the peripheral surface opposite the exposed portion in the second direction being positioned inside the casing; and
a first cam positioned at an outer surface of one end portion of the casing in the second direction, the first cam being movable in a third direction relative to the casing and the developing roller between a first position and a second position, the second position being closer to the developing roller than the first position is to the developing roller in the third direction, the first cam having:
a first inclined surface configured to receive a pressing force directing from one end portion of the casing in the first direction toward another end portion of the casing in the first direction; and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose cams along shafts or translation cams:
US 6385420 B1	Morioka; Masanari
US 20170269544 A1	ITABASHI; Nao
US 20170248909 A1	Nakamura; Yuuki et al.
US 20120027457 A1	Yamaguchi; Koji et al.
US 20110222903 A1	KISHI; YOSUKE
US 20100303508 A1	Tamura; Masashige
The remaining cited prior art is Assignee’s own work.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852